Exhibit 10.1

REVOLVING TERM LOAN SUPPLEMENT

 

 

THIS SUPPLEMENT to the Master Loan Agreement dated June 13, 2011 (the “MLA”), is
entered into as of June 26, 2014 between FARM CREDIT MID-AMERICA, FLCA (“Farm
Credit”) and Green Plains Obion LLC,  Omaha,  Nebraska    (the “Company”), and
amends and restates the Supplement dated June 13, 2011 and numbered RI0487T02E.

 

SECTION 1.    The Revolving Term Loan Commitment.  On the terms and conditions
set forth in the MLA and this Supplement, Farm Credit agrees to make loans to
the Company from the date hereof, up to and including May 20, 2020, in an
aggregate principal amount not to exceed, at any one time outstanding,
$37,400,000.00 less the amounts scheduled to be repaid during the period set
forth below in Section 5 (the “Commitment”).  Within the limits of the
Commitment, the Company may borrow, repay, and reborrow.

 

The Company may, in its sole discretion, elect to permanently reduce the amount
of the Commitment by giving Agent (as that term is defined in the MLA) ten (10)
days prior written notice.  Said election shall be made only if the Company is
not in default at the time of the election and will remain in compliance with
all financial covenants after such reduction.  Any such reduction shall be
treated as an early, voluntary reduction of the Commitment amount and shall not
delay or reduce the amount of any scheduled Commitment reduction under Section 5
hereof (which reductions shall continue in increments specified in, on the dates
determined in accordance with, Section 5), but rather shall result in an earlier
expiration of the Commitment and final maturity of the loans.

 

SECTION 2.Purpose.  The purpose of the Commitment is to provide working capital
to the Company.

 

SECTION 3.Term.    Intentionally Omitted.

 

SECTION 4.Interest.    The Company agrees to pay interest on the unpaid balance
of the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:

 



(A)One-Month LIBOR Index Rate.  At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on “Eurocurrency Liabilities” [as hereinafter
defined] for banks subject to “FRB Regulation D” [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times
to 3.85% above the rate reported at 11:00 a.m. London time for the offering of
one (1)‑month U.S. dollars deposits, by Bloomberg Information Services (or any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by Agent from time to time,
for the purpose of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) on the first “U.S. Banking Day” (as
hereinafter defined) in each week, with such rate to change weekly on such
day.  The rate shall be reset automatically, without the necessity of notice
being provided to the Company or any other party, on the first “U.S. Banking
Day” of each succeeding week, and each change in the rate shall be applicable to
all balances subject to this option.  Information about the then-current rate
shall be made available upon telephonic request.  For purposes
hereof:  (1) “U.S. Banking Day” shall mean a day on which Agent is open for
business and banks are open for business in New York, New York;
(2) “Eurocurrency Liabilities” shall have the meaning as set forth in “FRB
Regulation D”; and (3) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.







--------------------------------------------------------------------------------

 

 

 

(B)Quoted Rate.  At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance.  Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that:  (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
ten.



(C)LIBOR.  At a fixed rate per annum equal to “LIBOR” (as hereinafter defined)
plus 3.85%.  Under this option:  (1) rates may be fixed for "Interest Periods"
(as hereinafter defined) of 1, 2, 3, 6, or 12 months as selected by the Company;
(2) amounts may be fixed in increments of $500,000.00 or multiples thereof;
(3) the maximum number of fixes in place at any one time shall be ten; and
(4) rates may only be fixed on a "Banking Day" (as hereinafter defined) on three
Banking Days’ prior written notice.  For purposes hereof:  (a) "LIBOR" shall
mean the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on “Eurocurrency Liabilities” [as hereinafter defined] for banks
subject to “FRB Regulation D” [as herein defined] or required by any other
federal law or regulation) reported at 11:00 a.m. London time two Banking Days
before the commencement of the Interest Period for the offering of U.S. dollar
deposits in the London interbank market for the Interest Period designated by
the Company; by Bloomberg Information Services (or any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by Agent from time to time, for the purpose of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market); (b) "Banking Day" shall mean a day on which Agent is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England; (c) "Interest Period" shall mean a period commencing on the date this
option is to take effect and ending on the numerically corresponding day in the
next calendar month or the month that is 2, 3, 6, or 12 months thereafter, as
the case may be; provided, however, that:  (i) in the event such ending day is
not a Banking Day, such period shall be extended to the next Banking Day unless
such next Banking Day falls in the next calendar month, in which case it shall
end on the preceding Banking Day; and (ii) if there is no numerically
corresponding day in the month, then such period shall end on the last Banking
Day in the relevant month; (d) “Eurocurrency Liabilities” shall have meaning as
set forth in “FRB Regulation D”; and (e) “FRB Regulation D” shall mean
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended.



The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms
hereof.  Notwithstanding the foregoing, rates may not be fixed for periods
expiring after the maturity date of the loans and rates may not be fixed in such
a manner as to cause the Company to have to break any fixed rate balance in
order to pay any installment of principal.  All elections provided for herein
shall be made electronically (if applicable), telephonically or in writing and
must be received by Agent not later than 12:00 Noon Company's local time in
order to be considered to have been received on that day; provided, however,
that in the case of LIBOR rate loans, all such elections must be confirmed in
writing upon Agent's request.  Interest shall be calculated on the actual number
of days each loan is outstanding on the basis of a year consisting of 360 days
and shall be payable monthly in arrears by the 20th day of the following month
or on such other day in such month as Agent shall require in a written notice to
the Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent's option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.

 





--------------------------------------------------------------------------------

 

 

 

SECTION 5.Promissory Note.    The Company promises to repay on the date of each
reduction in the Commitment, the outstanding principal, if any, that is in
excess of the available balance.  The available balance shall be decreased by
$800,000.00 on the 20th day of each quarter beginning August 20, 2014, and
continuing through and including February 20, 2020, followed by a final
reduction at the expiration of the Commitment on May 20, 2020, at which time any
outstanding balance shall be due and payable in full.  If any installment due
date is not a day on which Agent is open for business, then such payment shall
be made on the next day on which Agent is open for business.  In addition to the
above, the Company promises to pay interest on the unpaid principal balance
hereof at the times and in accordance with the provisions set forth in Section 4
hereof.  This note replaces and supersedes, but does not constitute payment of
the indebtedness evidenced by, the promissory note set forth in the Supplement
being amended and restated hereby.

 

 

SECTION 6.Prepayment.    Subject to the broken funding surcharge provision of
the MLA, the Company may on one Business Day’s prior written notice prepay all
or any portion of the loan(s).  Unless otherwise agreed, all prepayments will be
applied to principal installments in the inverse order of their maturity. 



 

SECTION 7.Letters of Credit.  If agreeable to Agent in its sole discretion in
each instance, in addition to loans, the Company may utilize the Commitment to
open irrevocable letters of credit for its account.  Each letter of credit will
be issued within a reasonable period of time after receipt of a duly completed
and executed copy of Agent’s then current form of application or, if applicable,
in accordance with the terms of any CoTrade Agreement between the parties, and
shall reduce the amount available under the Commitment by the maximum amount
capable of being drawn thereunder.  Any draw under any letter of credit issued
hereafter shall be deemed an advance under the Commitment.  Each letter of
credit must be in form and content acceptable to Agent and must expire no later
than the maturity date of the loan.

 

SECTION 8.Security.  The Company’s obligations hereunder and, to the extent
related hereto, under the MLA, including without limitation any future advances
under any existing mortgage or deed of trust, shall be secured as provided in
the Security Section of the MLA. 



SECTION 9.Commitment Fee.  In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.60% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month.  Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.

 

SECTION 10.Amendment Fee.  In consideration of the amendment, the Company agrees
to pay to Agent on the execution hereof a fee in the amount of $25,000.00.







--------------------------------------------------------------------------------

 

 

 



IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

 

FARM CREDIT MID-AMERICA, FLCA

GREEN PLAINS OBION LLC

 

 

By:

/s/ Ralph M. Bowman

 

By:

/s/ Patrich Simpkins

 

 

 

Title:

Vice President

 

Title:

EVP, Finance and Treasurer

 

 

 

 



--------------------------------------------------------------------------------